OMEKRLC OC oO ROLYURYN — For.
; Case 2:21-cv-00Q¥f%-JFC Document 1-2 Filed 01/18/21 Page 1of5
CASE NO: 2020-10701 P

COMMONWEALTH OF PENNSYLVANIA:
COUNTY OF LAWRENCE

ANNE M PAPA

VS

NESHANNOCK VFD ET AL

RICHARD ROSSI , Deputy Sheriff of Lawrence County

Pennsylvania, who being duly sworn according to law,

 

 

says, the within WRIT OF SUMMONS was served upon
NESHANNOCK VFD the
DEFENDANT , at 0001:45 PM , on the 14th day of October, 2020

at NESHANNOCK VOLUNTEER FIRE CO 3135 MERCER RD
NEW CASTLE, PA 16105 . by handing to
PATRICK BRADAC, EMPLOYEE / ADM. OF THE VOLUNTEER FIRE CO

a true and attested copy of WRIT OF SUMMONS

Lawrence County S$

 

 

Sheriff Costs.... /77.00
So “OE. .
Perry L. Qiahliiero, Sheriff
BY:
Deputy Sheriff
Comments:

NOTIFIED PLF'S COUNSEL OF DATE OF SERVICE BY ‘ORDINARY MAIL

FILED/ORIGINAI

 

WAOCTTS AATT: 56

JOG] KLABON-ESOLDO
rRO AND CLERK
SHER EES RO - An
, Case 2:21-cv-008773RC Document 1-2 ‘Filed 01/18/21 Page 2 of 5
CASE NO: 2020-10701 P

COMMONWEALTH OF PENNSYLVANIA:
COUNTY OF LAWRENCE

ANNE M PAPA

VS

NESHANNOCK VFD ET AL

RICHARD ROSST , Deputy Sheriff of Lawrence County

Pennsylvania, who being duly sworn according to law,

 

 

says, the within WRIT OF SUMMONS was served upon
NESHANNOCK VFD BOARD the
DEFENDANT , at 0001:45 PM , on the 14th day of October , 2020

at NESHANNOCK VOLUNTEER FIRE CO 3135 MERCER RD
NEW CASTLE, PA 16105 by handing to
PATRICK BRADAC, EMPLOYEE / ADM, OF THE VOLUNTEER FIRE CO

a true and attested copy of WRIT OF SUMMONS

Lawrence County

 

 

Sheriff Costs.... 00
So oe, |
Perry L. Quahliero, Sheriff
By:
Deputy Sheriff
Comments :

NOTIFIED PLF'S COUNSEL OF DATE OF SERVICE BY ORDINARY MAIL
FILEDIORIGINAL

 

299. OCT-15 AM UI: 56
ODI KLABOH-ESOLDO
“DRO AND CLERK

weer
aE Fr°oD MELUMIN = mow
Case 2:21-cv- 0007 7-JFC Document 1-2 Filed ‘01/18/21 Page 3 of 5
CASE NO: 2020-10701 P

COMMONWEALTH OF PENNSYLVANIA:
COUNTY OF LAWRENCE

ANNE M PAPA
VS

NESHANNOCK VFD ET AL

RICHARD ROSSI , Deputy Sheriff of Lawrence County

Pennsylvania, who being duly sworn according to law,

 

 

says, the within WRIT OF SUMMONS was served upon
DICOLA JOHN - CHIEF & INIDIV the
DEFENDANT , at 0001:45 PM , on the 14th day of October  , 2020

at NESHANNOCK VOLUNTEER FIRE CO 3135 MERCER RD
NEW CASTLE, PA 16105 by handing to
PATRICK BRADAC, EMPLOYEE / ADM. OF THE VOLUNTEER FIRE co

a true and attested copy of WRIT OF SUMMONS

Lawrence County

 

 

Sheriff Costs.... -00
So Answ :
bbc Loker,
Perry L. Qudhliero, Sheriff
By:
Deputy Sheriff
Comments:

NOTIFIED PLF'S COUNSEL OF DATE OF SERVICE BY ORDINARY MAIL

EILED/ORIGINAL

 

M20CT 15 ANTI 56

DI KLABOH-ESOLDO
OO AND CLERK
aE Br oo Moi - EWUUAN
oo, Case 2:21-cv-00077-JEC Document 1-2 “Filed 01/18/21 Page 4 of 5
CASE NO: 2020-10701 P

COMMONWEALTH OF PENNSYLVANIA:
COUNTY OF LAWRENCE

ANNE M PAPA
VS

NESHANNOCK VFD ET AL

RICHARD ROSSI , Deputy Sheriff of Lawrence County

Pennsylvania, who being duly sworn according to law,

 

 

says, the within WRIT OF SUMMONS was served upon
SHAFFER BRADLEY- DEPUTY & INDV the
DEFENDANT , at 0001:45 PM , on the 14th day of October _, 2020

at NESHANNOCK VOLUNTEER FIRE CO 3135 MERCER RD
NEW CASTLE, PA 16105 by handing to
PATRICK BRADAC, EMPLOYEE / ADM. OF THE VOLUNTEER FIRE co

a true and attested copy of WRIT OF SUMMONS

Lawrence County

 

 

Sheriff Costs.... .00
So ee. ,
Perry L. Quahliero, Sheriff
By:
Deputy Sheriff
comments:

NOTIFIED PLF'S COUNSEL OF DATE OF SERVICE BY ORDINARY MATL

 

 
GMLOG ROLWUNIN 7 Pao
; . Case 2:21-cv-00677-JFC Document 1-2 ‘Filed 01/18/21 Page 5 of 5
CASE NO: 2020-10701 P

COMMONWEALTH OF PENNSYLVANIA:
COUNTY OF LAWRENCE

ANNE M PAPA
V5

NESHANNOCK VFD ET AL

RICHARD ROSSI , Deputy Sheriff of Lawrence County

Pennsylvania, who being duly sworn according to law,

 

 

says, the within WRIT OF SUMMONS was served upon
MELCER BRIAN - DEPUTY & INDIV the
DEFENDANT , at 0001:45 PM , on the 14th day of October , 2020

at NESHANNOCK VOLUNTEER FIRE CO 3135 MERCER RD

NEW CASTLE, PA 16105 by handing to

PATRICK BRADAC, EMPLOYEE / ADM. OF THE VOLUNTEER FIRE CO

a true and attested copy of WRIT _OF SUMMONS

Lawrence County

 

 

Sheriff Costs.... .00
So Answexs:
Cora
Perry L. Quahliero, Sheriff
By:
Deputy Sheriff
Comments:

NOTIFIED PLF'S COUNSEL OF DATE OF SERVICE BY ORDINARY MAIL
FILED/ORIGINAL
220. G6T4+5—AM H+ 56

1001 RL BOH-ESOLDO
RO AND CLERK

 
